439 F.2d 696
Victor MACIAS, Petitioner-Appellant,v.James E. (Bill) DECKER, Sheriff, Dallas County, Texas,Respondent-Appellee.No. 30989 Summary Calendar.****Rule 18, 5th Cir.; see Isbell Enterprises, Inc.v.Citizens Casualty Co. of New York, et al., 5th Cir. 1970,431 F.2d 409, Part I.
United States Court of Appeals, Fifth Circuit.
March 12, 1971.

Victor Macias, pro se; Vincent W. Perini, Hernandez, Cazorla, Ramirez & Perini, Dallas, Tex., for petitioner-appellant.
Henry Wade, Criminal Dist. Atty., Dallas, Tex., for respondent-appellee.
Appeal from United States District Court, Northern District of Texas; William M. Taylor, Jr., District Judge.
Before JOHN R. BROWN, Chief Judge, INGRAHAM and RONEY, Circuit Judges.
PER CURIAM:

Affirmed.  See Local Rule 21.1


1
 See NLRB v. Amalgamated Clothing Workers of America, 5 Cir. 1970, 430 F.2d 966